CAMERON, Chief Justice,
dissenting.
Just as doubt concerning the validity of signatures on a primary nomination petition should be resolved in favor of the candidate, Blaine v. McSpadden, 111 Ariz. 147, 526 P.2d 390 (1974), statutes limiting the rights of a new political party to a place on the ballot should be construed in favor of ballot representation. I agree with the Arkansas Supreme Court:
“The right to become a candidate for public office is, under our form of government, a fundamental right which should not be in any manner curtailed without good cause; and any law or party rule, by which this inherent right of the citizen is diminished or impaired, ought always to receive a liberal construction in favor of the citizen desiring to exercise the right.” Fisher v. Taylor, 210 Ark. 380, 387, 196 S.W.2d 217, 220 (1946).
There are four interpretations and results that logically can be placed upon this statute (A.R.S. § 16-201):
1. “Total votes cast” means total number of votes received by all candidates running for state office at the election. In the 1976 General Election the following would be the result:1
3,088,205: number of votes received by all candidates for state office
154,410: 5% of above
42,903: votes cast for Libertarian Party candidates which is only 1.39% of the number of votes received by all candidates for state office.
I believe this interpretation, evidently adopted by the majority, imposes an unreasonably high vote requirement for access to the ballot. Under this formula, a party could actually elect its candidates to some offices (say, state legislature) and still not qualify for automatic ballot recognition at the next election. For example, 150,000 votes might elect a third of the members of the Arizona State Senate. Yet, under this reading, a party reaching such success at the polls would still not be entitled to automatic ballot recognition at the next election. I believe this is a too restrictive interpretation of the statute.
2. “Total votes cast” means total number of votes cast for all state offices in any class where the party fielded a candidate for any office in the class. For example, all votes for state senators would be included if the party ran one candidate for state senator in any district:
2,435,032: votes cast for all offices of any class in which Libertarian Party ran a candidate
121,752: votes necessary (5%)
42,903: votes cast for Libertarian Party candidates which is only 1.76% of the number of “votes cast” under this interpretation of the statute.
I believe this interpretation has the same defect as the first in that it is too restrictive.
3. “Total votes cast” means total number of electors who cast their votes for state offices. Under this interpretation the following figures would apply:
764,886: electors who voted
38,244: electors necessary (5%)
42,903: votes cast for Libertarian Party candidates which is more than 5% of electors who voted.
This interpretation is urged by the amicus curiae. It is contended that the intent of *228the legislature, by A.R.S. § 16-201, was to determine the number of voters who actually cast their vote for the candidates of the new party and for this purpose “total votes” means “total number of voters.” An elector casts “his vote” but once even though he may vote for many candidates on - the one ballot and it is the number of voters supporting a particular party that determines that party’s strength. Thus, if 5% of the electors cast their votes for Libertarian Party candidates (though they may also cast their votes for other parties’ candidates in other races), that party has shown the necessary modicum of community support.
The problem with this interpretation is that the 42,903 votes cast for Libertarian Party candidates do not identify accurately the number of voters who were supporters of the Libertarian Party. It is safe to assume that some of the 32,100 people who voted for the Libertarian Party candidates for Corporation Commission also voted for Libertarian Party candidates for State Senator or Representative. Adding the state offices together results in an inflated figure ■ as to the number of Libertarian Party voters or electors. Because this interpretation cannot be applied with any degree of accuracy, it must be rejected.
4. “Total votes cast” means total number of votes cast for state offices for which the party fielded a candidate. Reading the statute as requiring 5% of the total votes cast for state office in which there was a Libertarian Party candidate running, the following results are obtained:
State Rep., Dist. 18 Longstreth Turoff Barr Dunn Esser (Lbt) 8260 8210 12683 12695 1882 43730 43,730
State Rep., Dist.'28 Rigel Skelly Stevens (Lbt) 15854 17736 5886 39456 39,456
State Senate, Dist. 27 Crowley Mack Davis (Lbt) 13319 18142 1770 33231 33,231
State Senate, Dist. 28 Sheffrin Usdane Dodge (Lbt) 9357 16099 1285 26741 26,741
Corporation Commission Weeks DeWitt Jerome (Lbt) 328729 296931 32100 657760 657.760 800,918
Votes cast for Libertarian Candidates Esser 1882 Stevens 5886 Davis 1770 Dodge 1285 Jerome 32100 42923 42,923 2
42,923 = 5.4% of 800,918
*229I believe that this last interpretation is the one that should be followed. It is easy to apply and not overly burdensome to attain. At the same time, it requires the “significant modicum of support” necessary for a new political party to find a place on the ballot. Assuming, as we must, that the legislature intended a result that was both constitutional and workable, it is the only result that is logical.

. The figures I use are those supplied by the brief of the amicus curiae, American Civil Liberties Union. There appear to be some differenees among the various pleadings filed with the court, but none of the differences is significant.


. These figures were supplied by the petitioners. The total number of votes cast for Libertarian candidates according to these figures exceeds by 20 the number supplied by the American Civil Liberties Union’s amicus curiae brief relied upon, supra. This discrepancy is insignificant since either figure constitutes greater than 5% of the votes cast in these races. Furthermore, petitioners’ addition of the total votes cast in State Rep.Dist. 28 appears incorrect. That error is also of no consequence to the result.